Appeal from the District Court of the United States for the District of Massachusetts. This was a libel *1023to recover damages to cattle shipped April 12, 1887, on board the steamship Iowa, from Boston to Liverpool, alleged to be caused by the failure of the owners of said steamship to provide suitable cleats, stanchions, head boards, and other fittings to keep such cattle m position during the voyage. There was a decree for libelant, and defendant steamship company appeals. Benjamin L. M. Tower, for appellant. Thomas P. Proctor, for appellee. No opinion. Dismissed pursuant to the twentieth rule.